DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
Response to Arguments
On pages 9-10 of the Applicant’s Response, Applicant argues with respect to claim 2 and 16 that the independent claims have been amended to further prosecution.
The Examiner respectfully disagrees because claims 2 and 16 merely cancel limitations broadening the scope. Applicant also does not present additional arguments regarding why the amendments overcome the prior art. Therefore, the rejection of claims 2 and 16 is maintained. 
On page 11 of the Applicant’s Response, Applicant argues with respect to claim 29 and 32 that Fink fails to disclose any indication specifically for the form that is indicated by the form information. Applicant asserts that the pause annotation in Fink are generic in the sense that they are not for a specific form. 
For example, a pause annotation causes playback of the video to halt for a given time delay, including an unlimited time. This allows, for example, an arbitrary amount of time for users to make a choice before the video continues. 
Fink further teaches that the use of various types of annotations can be used to modify standard linear video viewing in a number of different ways. They could be used to implement, for example, a menu-style interface, in which the video displays several choices via annotations with links to other pages, and then pauses the video to allow the user to select one of the choices. Figure 6A depicts a choice in which the user can select "Rock", "Paper", or "Scissors" via the text boxes 605-615. Presuming that the computer's choice (or online human opponent's choice) choice is "Scissors", then choosing the "Rock" text box 605 leads to the victory video displayed in FIG. 6B, and choosing the "Paper" text box 610 leads to the loss video of FIG. 6C.
In other words, Fink teaches that the pause annotations are “specific” to menu choices. The pause annotations are particular to the display of the menu choices to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10, 13, 15-16, 18, 20, 22, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. 2011/0162002) in view of Beaton (US Pub. 2010/0153831), herein referenced as Jones and Beaton, respectively.
Regarding claim 2, Jones discloses “A computer-implemented method for displaying a form associated with a video, the method comprising transmitting at least one request message comprising a video identifier ... to a server system ([0009]-[0010], [0033], [0068], Fig. 9A, i.e., the viewer transmits a request video for video to server), 

wherein the form information comprises a time indication defining a time in the video, receiving at least one response message from the server system comprising the video information and the form information ([0033], [0038], [0058]-[0059], [0068], Figs. 5, 9A, i.e., the user devices receives requested video information and merchandising script information including featured products and timing information), and 
displaying the video using the video information, determining that the video reaches the time defined by said time indication, and in response displaying the form.” ([0009]-[0010], [0031], [0033], [0041], [0071]-[0072], [0058]-[0059], Figs. 3, 5, i.e., the merchandising interface displays information about products for sale in synchronization with the products appearing in the presentation. The presentation is paused based on a user selection of a featured product).
Jones fails to explicitly disclose transmitting a form identifier to a server system and the form identifier indicates form information required for displaying associated with the video.
Beaton teaches the technique of transmitting a form identifier to a server system and the form identifier indicates form information required for displaying a form associated with the video ([0102], [0150], Figs. 2B-C, i.e., the client transmits a request for supplemental information for presentation as an overlay that includes a time sequence or other relative or absolute spatial identifier of the media presentation. In addition, the overlay may include html code). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply 
Regarding claim 3, Jones discloses “wherein the displayed form at least partially overlays an element displaying the video.” ([0031], [0040], [0056], Fig. 5, i.e., merchandising interface provided in the form of a video overlay).
Regarding claim 10, Jones discloses “wherein the user input indicates a method of payment.” ([0072], Fig. 12, i.e., drop down menu for entering or changing credit card or other payment information).
Regarding claim 13, Jones discloses “wherein determining that the video reaches the time defined by said time indication comprises comparing an indication of a current time position of the video with the time defined by the time indication in the form information.” ([0038]-[0040], [0058], [0068], Figs. 3, 5, 9A, i.e., the merchandising script is used to comparing current playback time to time when products appears in the video presentation).
Regarding claim 15, Jones fails to explicitly disclose “transmitting a request message to a web page server for retrieving a code for rendering the web page, and receiving the code for displaying the website, the code comprising the video identifier and the form identifier.”
Beaton teaches the technique of transmitting a request message to a web page server for retrieving a code for rendering the web page, and receiving the code for 
Regarding claim 16, Jones discloses “A computer-implemented method for providing video information, the method comprising 
storing video information required for playing a video in a data storage in association with a video identifier and storing form information required for displaying a form associated with the video in a data storage in association with a form identifier ([0009]-[0010], [0013], [0069]-[0070], Figs. 1, 6-7, 9A-B), wherein the form information comprises a time indication defining a time in the video ([0033], [0038], [0058]-[0059], [0068], Figs. 5, 9A, i.e., the user devices receives requested video information and merchandising script information including featured products and timing information. The merchandising interface displays information about products for sale in synchronization with the products appearing in the presentation), 
receiving from a client computer at least one request message comprising the video identifier … and based on the received video identifier and the received form 
Jones fails to explicitly disclose receiving a form identifier from a client.
Beaton teaches the technique of receiving a form identifier from a client ([0102], [0150], Figs. 2B-C, i.e., the client transmits a request for supplemental information for presentation as an overlay that includes a time sequence or other relative or absolute spatial identifier of the media presentation. In addition, the overlay may include html code). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a form identifier from a client as taught by Beaton, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring proper synchronization and retrieval of relevant information. 
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 22, Jones discloses “wherein: the received form information comprises an indication to pause the video when displaying the form, and the method comprises, based on said indication in the received form information, pausing the video when displaying the form.” ([0033], [0038], [0058]-[0059], [0068], Figs. 5, 9A, i.e., the user devices receives requested video information and merchandising script information 
Regarding claim 26, claim 26 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 16.
Regarding claim 27, claim 27 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 16.

Claims 5, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Beaton and in further view of Pau (US Pat. 9,769,544), herein referenced as Pau. 
Regarding claim 5, Jones teaches receiving merchandising script information including featured products and timing information ([0033], [0038], [0058]-[0059], [0068]), however the combination fails to explicitly disclose “receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form, wherein the second response message is received after determining that the video reaches the time defined by said time indication.”
Pau teaches the technique of receiving at least a first response message and a second response message from the server system, the first response message 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form, wherein the second response message is received after determining that the video reaches the time defined by said time indication as taught by Pau, to improve the video synchronized merchandising system of Jones for the predictable result of providing advertising at particular content locations to enhance advertising effectiveness. 
	Regarding claim 30, claim 30 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.

Claims 6-9, 11-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Beaton and in further view of Taylor et al. (US Pub. 2016/0104231), herein referenced Taylor.
	Regarding claim 6, Jones discloses “wherein the form comprises at least one element for collecting user input… the method comprising receiving user input upon a user interacting with said at least one element in the displayed form, and transmitting at least one message comprising the user input to the server system.” ([0072], Figs. 5, 9A-B, i.e., the user makes a selection to purchase a product, which is transmitted to merchandising server).
	The combination fails to explicitly disclose a text input element.
	Taylor teaches the technique of providing a text input element ([0184], [0224], Fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a text input element as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of allowing the viewer to manually enter payment information. 
Regarding claim 7, Jones discloses “… performing at least one of the steps of ceasing displaying the form, resuming displaying the video, and continuing displaying the video.” ([0033], [0041], [0071]-[0072], i.e., the video program is resumed once the sales transaction is complete).
The combination fails to explicitly disclose receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input.

Therefore, the combination teaches receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input, and in response performing at least one of the steps of ceasing displaying the form and resuming displaying the video and continuing displaying the video.
Regarding claim 8, the combination fails to explicitly disclose “wherein: the user input comprises transaction information required for executing a payment transaction, and the indication that the server system has processed the user input comprises an indication that the server system has verified the transaction information.”
Taylor teaches the technique of wherein: the user input comprises transaction information required for executing a payment transaction ([0184], [0224], Fig. 13), and the indication that the server system has processed the user input comprises an indication that the server system has verified the transaction information ([0023], [0226], Fig. 14). Thus, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 9, the combination fails to disclose “wherein the transaction information comprises a credit card number and/or account number of the user.”
Taylor teaches the technique wherein the transaction information comprises a credit card number and/or account number of the user ([0184], [0224], Fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the transaction information comprises a credit card number and/or account number of the user as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of allowing the viewer to manually enter payment information.
Regarding claim 11, the combination fails to disclose “wherein the server system verifying the transaction information comprises the server system transmitting the transaction information to a computer system of a payment service provider and the server system receiving confirmation from the computer system of the payment service provider that the transaction information has been successfully verified.”
Taylor teaches the technique of providing wherein the server system verifying the transaction information comprises the server system transmitting the transaction 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the server system verifying the transaction information comprises the server system transmitting the transaction information to a computer system of a payment service provider and the server system receiving confirmation from the computer system of the payment service provider that the transaction information has been successfully verified as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring financial information is valid and preventing fraud. 
Regarding claim 12, the combination fails to explicitly disclose “wherein the computer system of the payment service provider verifying the transaction information comprises the computer system of the payment service provider verifying that an account of the user has sufficient funds for a payment.”
Taylor teaches the technique of providing wherein the computer system of the payment service provider verifying the transaction information comprises the computer system of the payment service provider verifying that an account of the user has sufficient funds for a payment ([0046]-[0052], [0183]-[0186], i.e., determining availability of funds). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the computer system of the payment service provider verifying the transaction 
Regarding claim 21, Jones discloses “wherein: the form comprises at least one element for collecting user input, and the displayed form at least partially overlays an element displaying the video ([0031], [0033], [0040]-[0041], [0056], [0071]-[0072], Fig. 5, i.e., merchandising interface provided in the form of a video overlay) the method further comprising: … transmitting at least one message comprising the transaction information to the server system… and in response resuming or continuing displaying the video.” ([0033], [0041], [0060], [0071]-[0072], Figs. 9A-B, i.e., the video program is resumed once the sales transaction is complete)
The combination fails to explicitly disclose receiving user input comprising transaction information required for executing a payment transaction upon a user interacting with said at least one element in the displayed form, and receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has verified the transaction information.
Taylor teaches the technique of receiving user input comprising transaction information required for executing a payment transaction upon a user interacting with said at least one element in the displayed form ([0184], [0224], Fig. 13), and receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has verified the transaction information ([0023], [0226], Fig. 14). Thus, it would have been obvious to one of ordinary skill in the art before the .

Claims 28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Beaton, Pau, and in further view of Fink et al. (US Pub. 2009/0297118, previously of record), herein referenced as Fink.
Regarding claim 28, the combination fails to disclose “wherein: the form information further comprises an indication to pause the video or to continue displaying the video when displaying the form, receiving the at least one response message comprises receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form, wherein the second response message is received after determining that the video reaches the time defined by said time indication, and the method further comprises, based on said indication in the received form information, 
Pau teaches the technique receiving the at least one response message comprises receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form, wherein the second response message is received after determining that the video reaches the time defined by said time indication (Col. 1 line 36-57, Col. 15 line-Col. 16 line 10, Fig. 5, i.e., time marks are received by the client. When a time mark is detected, the client requests an ad from the server and the server transmits the ad to be displayed by the client device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving the at least one response message comprises receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form, wherein the second response message is received after determining that the video reaches the time defined by said time indication as taught by Pau, to improve the video synchronized merchandising system of Jones for the predictable result of providing advertising at particular content locations to enhance advertising effectiveness. 

Fink teaches the technique of providing wherein: the form information further comprises an indication to pause the video or to continue displaying the video when displaying the form…based on said indication in the received form information, pausing the video or continuing displaying the video when displaying the form, wherein said indication is independent of any user selection during the displaying of the video ([0028]-[0030], [0052], Fig. 6A, i.e., pause annotations cause playback of the video to halt for a given time delay).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein: the form information further comprises an indication to pause the video or to continue displaying the video when displaying the form…based on said indication in the received form information, pausing the video or continuing displaying the video when displaying the form, wherein said indication is independent of any user selection during the displaying of the video as taught by Fink, to improve the video synchronized merchandising system of Jones for the predictable result of providing an arbitrary amount of time for users to make a choice or interact ([0029]).
Regarding claim 31, claim 31 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 28.

Claims 29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Beaton, and in further view of Fink. 
Regarding claim 29, the combination fails to disclose “wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, wherein said indication is independent of any user selection during the displaying of the video.”
Fink teaches the technique of providing wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, wherein said indication is independent of any user selection during the displaying of the video ([0028]-[0030], [0052], Fig. 6A, i.e., pause annotations cause playback of the video to halt for a given time delay). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, wherein said indication is independent of any user selection during the displaying of the video as taught by Fink, to improve the video synchronized merchandising system of Jones for the predictable result of providing an arbitrary amount of time for users to make a choice or interact ([0029]).
Regarding claim 32, claim 32 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 29.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 21, 2021